DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant set of claims has priority to 10/12/12.

Information Disclosure Statement
	The IDSs filed 8/19/2020 and 1/28/22 have been considered and initialed copies of the PTO-1449s are enclosed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	See page 22, line 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 118-119 and 122-131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

Applicant claims methods of treating CD25 expressing cancer using a conjugate of pyrrolobenzodiazeine and anti-CD25 antibody in combination with an antimetabolite or a further antibody.  The anti-CD25 antibody is defined as having a VH comprising CDRs of SEQ ID NO. 3, 4 and 5 or a VH or SEQ ID NO. 1.  The claims that defined the anti-CD25 antibody using 6 CDRs are not included in this rejection.  
 The anti-CD25 antibodies are described solely in terms of function—i.e. binding CD25.  The only example provided in the specification is for antibody AB12.  However, antibody AB12 does not provide a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of a representative number of species falling within the genus sufficient to distinguish the genus from other materials.  Merely describing the antigen and partial antibody structure provides insufficient information about the anti-CD25 antibody.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). It was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.   It has long been established that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. In 1979, Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  It is unlikely that humanized antibody, humanized scFv and fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function. Pascalis et al (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  More recently, D’Angelo et al, Frontiers in Immunology vol. 9 p. 1 (2018) shows that antibodies bind their targets using diversified loops (CDRs)  and, of the 6CDRs, HCDR3 is the most diverse.  D’Angelo et al examined one CDR in depth and concluded that HCDR3 generated many different VDJ rearrangements (abstract and entire reference).  They conclude “that a specific HCDR3 will only define a particular binding specificity within a very narrow structurally appropriate context: i.e. HCDRs is necessary, but is insufficient to define specific anti-binding properties unless combined with appropriate VL and VL germline genes” (page 8, second column). Thus, binding is highly specific to HCDR3 and VH and VL combinations.  A generic disclosure of “antibody” with only one example, does not provide a representative number of examples to show that applicant had possession of the claimed invention at the time of filing.
In view of the aforementioned case law, the state of the art and in view of the lack of a representative number of examples representing the genus of anti-CD25 antibodies, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory Double Patenting (NSDP) over US 9931415
Claims 118-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,931,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to conjugates of ConjA-ConjE wherein the antibody is an anti-CD25 antibody comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8 and methods of using said conjugates for treating CD25 expressing cancers wither alone or in combination with a chemotherapeutic agent.  The patent is the grandparent of the instant application and, therefore, the sequences are the same.  Furthermore, in view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of CD25 expressing cancers and chemotherapeutic agent.  Col. 69, lines 35-42 states that the cancers are lymphomas or leukemias and include ALL.  Columns 70-73 state that the chemotherapeutic agent is an antimetabolite or other antibodies.  Additionally, this section of the MPEP states “relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection. To do a full analysis to determine whether a nonstatutory double patenting rejection should be made, one must go through the "anticipation analysis" and "obviousness analysis" noted above, and consider the "nonstatutory double patenting rejection based on equitable principles" discussed in subsection II.B.3 below” and “in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).


Nonstatutory Double Patenting (NSDP) over US 10,799,596
Claims 118-128 and 131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,799, 596. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of using conjugates for treating CD25 expressing cancers either alone or in combination with a chemotherapeutic agent wherein the conjugates are ConjA-ConjE wherein the antibody is an anti-CD25 antibody comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8.  The patent is the parent of the instant application and, therefore, the sequences are the same.  Furthermore, in view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of chemotherapeutic agent.  Columns 68-71 state that the chemotherapeutic agent is an antimetabolite or other antibodies.  Additionally, this section of the MPEP states “relying on the disclosure to construe the reference claims does not complete the nonstatutory double patenting analysis. It merely provides a determination as to how the earlier issued claim should be construed in making a nonstatutory double patenting rejection. To do a full analysis to determine whether a nonstatutory double patenting rejection should be made, one must go through the "anticipation analysis" and "obviousness analysis" noted above, and consider the "nonstatutory double patenting rejection based on equitable principles" discussed in subsection II.B.3 below” and “in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.” (emphasis added).

NSDP over US 9,889,207 or US 10,646,584
Claims 118-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 and 16-17 of U.S. Patent No. 9,889,207 or claims 1-8 of US Patent No. 10,646,584 in view of Schuurman et al WO 2004/045512. 
The claims of US 9,889,207 are directed to conjugates and methods of using conjugates for cancer treatment.  The conjugates are ConjA, which is applicant’s ConjD, and ConjB, which is applicant’s ConjE.  The antibody portion of the conjugates binds IL2RA (which is CD25).  
The claims of US 10,646,584 are directed to methods of providing ConjB, which is applicant’s ConjE, to subjects with proliferative tumor cells.  The antibody portion of the conjugates binds IL2RA (which is CD25).  
The only differences between the instant set of claims and the patent claims are the antibody is an anti-CD25 antibody comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8, the combination with antimetabolite or other antibody, the antibodies being humanized, fully human, having a IgG kappa isotype and treating cancers which are leukemia, lymphoma or ALL.
	Schuurman et al discloses fully human and humanized anti-CD25 antibodies which can have a IgG kappa isotype and wherein the antibodies are composed of a VH of SEQ ID NO. 14, which is applicant’s SEQ ID NO. 1, and a VL of SEQ ID NO. 16, which is applicant’s SEQ ID NO. 2 (summary, pages 11, 12, 14, 22-27, Fig 1 and 2 and entire reference).  SEQ ID NO. 14 of the reference also contains applicant’s CDRs of SEQ ID No 3, 4 and 5.  SEQ ID NO. 16 of the reference also contains applicant’s CDRs of SEQ ID NO. 6, 7 and 8. The reference also discloses that use of the antibodies to form immunoconjugates and the use of these in the treatment of lymphomas, leukemias (including ALL) and that they can be used in combination with other agents such as other antibodies and antimetabolities (pages 42-45 and 53-54). 
	Since the claims of the patents are directed to methods of using conjugates comprising pyrrolobenzodiazepine linked to anti-IL2RA (CD25) antibodies for the treatment of cancer and since Schuurman et al discloses that anti-CD25 antibodies comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8 are known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of the antibodies of Schuurman et al in the conjugates of the patents with the expected benefit of treating cancers, such as leukemia, lymphoma and ALL.  The combination with antimetabolites and other antibodies is also obvious because Schuurman et al discloses that the anti-CD25 antibodies can be combined with such for the treatment of cancer.

NSDP over US 9,415,117
Claims 118-126 and 128-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of U.S. Patent No. 9,415,117 in view of Schuurman et al WO 2004/045512. 
The patent claims are directed to conjugates and methods of using conjugates for cancer treatment.  The conjugates are ConjA-ConjC, which are applicant’s ConjA-ConjC, respectively.  The antibody portion of the conjugates binds IL2RA (which is CD25).  
The only differences between the instant set of claims and the patent claims are the antibody is an anti-CD25 antibody comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8, the combination with antimetabolite or other antibody, the antibodies being humanized, fully human, having a IgG kappa isotype and treating cancers which are leukemia, lymphoma or ALL.
	Schuurman et al discloses fully human and humanized anti-CD25 antibodies which can have a IgG kappa isotype and wherein the antibodies are composed of a VH of SEQ ID NO. 14, which is applicant’s SEQ ID NO. 1, and a VL of SEQ ID NO. 16, which is applicant’s SEQ ID NO. 2 (summary, pages 11, 12, 14, 22-27, Fig 1 and 2 and entire reference).  SEQ ID NO. 14 of the reference also contains applicant’s CDRs of SEQ ID No 3, 4 and 5.  SEQ ID NO. 16 of the reference also contains applicant’s CDRs of SEQ ID NO. 6, 7 and 8. The reference also discloses that use of the antibodies to form immunoconjugates and the use of these in the treatment of lymphomas, leukemias (including ALL) and that they can be used in combination with other agents such as other antibodies and antimetabolities (pages 42-45 and 53-54). 
	Since the claims of the patents are directed to methods of using conjugates comprising pyrrolobenzodiazepine linked to anti-IL2RA (CD25) antibodies for the treatment of cancer and since Schuuman et al discloses that anti-CD25 antibodies comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8 are known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of the antibodies of Schuman et al in the conjugates of the patents with the expected benefit of treating cancers, such as leukemia, lymphoma and ALL.  The combination with antimetabolites and other antibodies is also obvious because Schuuman et al discloses that the anti-CD25 antibodies can be combined with such for the treatment of cancer.


Provisional NSDP over 16/605708
Claims 118-122 and 124-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-18, 20-22, 25, 27 and 43 of copending Application No. 16/605708.
This is a provisional nonstatutory double patenting rejection.
The claims of the ‘708 application are directed to methods of treating cancer (including lymphomas, leukemias and ALL) using a combination of ADCx25 and PD1 antagonists (which are PD1 antibodies).  The chemical structure of ADCx25 reads on applicant’s ConjE and the antibody to CD25 comprises SEQ ID NO: 1 and 2.  In view of (MPEP 804(II)(B)(2)(a), fifth paragraph) the Examiner is permitted to look at the specification for the definition of ADCx25 and as per Figure 1 and page 15 of the specification, SEQ ID NO. 1 and 2 are from clone AB12 (fully human monoclonal IgG1, K antibody).  SEQ ID NO. 1 and 2 contain that CDRs of SEQ ID NO. 3-6.  It is noted that the sequence listing filed in the ‘708 application has SEQ ID NO. 1 and 2 of anti-CD25 1H12 antibody clone. It is also noted that pages 39-40 of the ‘708 specification states that SEQ ID NO. 1 and 2 are from Tremelimumab (anti-CTLA4 antibody). Thus, given all the contradictions of SEQ ID NO. 1 and 2, it is not clear if SEQ ID NO. 1 and 2 are meant to be from AB12, 1H12 or Tremelimumab.  In view of the definition of ADCx25 on page 15 of the ‘708 specification, this NSDP is being made.



Provisional NSDP over 16/806910
Claims 118-122 and 126-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 125-138 of copending Application No. 16/806910 in view of Schuurman et al WO 2004/045512.
This is a provisional nonstatutory double patenting rejection.
The claims of ‘910 are directed to methods of treating CD25+ve cancers (including leukemia, lymphomas and ALL) using ConjA-ConjE (which have the same structure as applicant’s ConjA-ConjE) and wherein the antibody is anti-CD25 antibody comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8 (which are the same sequences as applicants).  
The only differences between the instant set of claims and the patent application claims are the combination with antimetabolite or other antibody, the antibodies being humanized, fully human, having a IgG kappa isotype.
Schuurman et al discloses fully human and humanized anti-CD25 antibodies which can have a IgG kappa isotype and wherein the antibodies are composed of a VH of SEQ ID NO. 14, which is applicant’s SEQ ID NO. 1, and a VL of SEQ ID NO. 16, which is applicant’s SEQ ID NO. 2 (summary, pages 11, 12, 14, 22-27, Fig 1 and 2 and entire reference).  SEQ ID NO. 14 of the reference also contains applicant’s CDRs of SEQ ID No 3, 4 and 5.  SEQ ID NO. 16 of the reference also contains applicant’s CDRs of SEQ ID NO. 6, 7 and 8. The reference also discloses that use of the antibodies to form immunoconjugates and the use of these in the treatment of lymphomas, leukemias (including ALL) and that they can be used in combination with other agents such as other antibodies and antimetabolities (pages 42-45 and 53-54). 
	Since the claims of the patent application are directed to methods of using conjugates comprising pyrrolobenzodiazepine linked to anti-IL2RA (CD25) antibodies for the treatment of cancer and since Schuurman et al discloses that anti-CD25 antibodies comprising a VH of SEQ ID NO. 1 or comprising CDRs of SEQ ID No. 3, 4 and 5 and a VL of SEQ ID NO. 2 or comprising CDRs of SEQ ID NO. 6, 7 and 8 can be fully human, humanized and have IgG1 kappa isotype, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies of Schuurman et al in the conjugates of the patent application with the expected benefit of treating cancers, such as leukemia, lymphoma and ALL. The combination with antimetabolites and other antibodies is also obvious because Schuurman et al discloses that the anti-CD25 antibodies can be combined with such for the treatment of cancer.

No NSDP over US 10,780,096 and its child 17/006681
	There are no NSDP rejections over US 10,780,096 of its child 17/006681 because the instant set of claims is solely directed to treating CD25 expressing cancers whereas the claims of the ‘096 patent and the ‘681 application are directed to treating CD25+ve and CD25-ve cancers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643